IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,741


EX PARTE JHAMOLON JHIRMAINE LAFLEUR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 96454-A IN THE 252ND JUDICIAL DISTRICT COURT

FROM JEFFERSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated
robbery in exchange for ten years' deferred adjudication community supervision.  His guilt was later
adjudicated, and he was sentenced to seventy-five years' imprisonment.  The Ninth Court of Appeals
affirmed his conviction.  LaFleur v. State, No. 09-09-00311-CR (Tex. App. - Beaumont, March 31,
2009).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  In addition, the trial court has
obtained affidavits from the mail room supervisors at the prison unit where Applicant was housed
during the applicable time period, and the unit to which appellate counsel allegedly sent
correspondence regarding Applicant's appeal.  Based on these affidavits, the trial court has entered
findings of fact and conclusions of law that Applicant did not receive timely notice from any source
that his conviction had been affirmed on appeal, and that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-09-00311-CR that affirmed his conviction in Cause No. 96454 from the 252nd Judicial District Court of
Jefferson County.  Applicant shall file his petition for discretionary review with this Court within
30 days of the date on which this Court's mandate issues.

Delivered: March 7, 2012
Do not publish